PoefenbaRGER, PRESIDENT,

(concurring):

I am in accord with the conclusion expressed in the opinion and all the subsidiary findings except one, namely, that Stover’s deed to McDermitt does not pass such title to the one acre and 149 poles as the former acquired from Myers. The particular description in the Stover deed does not include it, but that description is followed by a general one that does. The latter reads: “Being the same land owned by Gasper Myers at the time of his death.” This is aided by the situation, surroundings and purposes of the parties, manifesting intent on the part of the grantor to part with such interest as he had in the land1 so generally described.
If the subsequent general clause were restrictive, it would have to be rejected, under the rule precluding limitation of a grant in a preceding clause by general terms in ,a subsequent one. This one does not limit, restrict or cut down. It énlarges, and there is no express conflict between the two descriptions. They may be read together and considered as one, the first part being inaccurate and the other full and complete. But, if they were separate, the last one best comports with the intention of the parties, as shown by the circumstances and their conduct. Both parties thought Stover owned the one acre and 149 poles as well as the residue of the tract Myers had so long used as part of it and claimed as his own. Abraham Myers had put him in possession of it. Under his deed to McDermitt, he yielded possession of that as well as of the other part. Though denying intent to convey it, he no longer claims to own it. He merely tries to disparage his grantee’s title by his denial of intent and expression of opinion favorable to the claim of Forbes, conduct the law frowns upon and disallows. An undivided one-sixth of this small remnant of land always used as part of another tract would be practically worthless to him and there is a presumption against intent to reserve so diminutive ,an interest by a deed conveying the principal subject or to except it, in view of which any terms of the deed at all applicable to it by way of ’ description are sufficient ot pass it. Of course there must be something in the deed, expressive of intent to convey it, but very general and indefinite terms will suffice.
“That (description) must control which best expresses the *246intention of the parties as manifested by the whole instrm ment.” Jones on Real Prop, in Conv., sec. 416; Mylius v. Lumber Co., 69 W. Va. 346; Chapman v. Coal Co., 54 W. Va. 193, 199; McDougal v. Musgrave, 46 W. Va. 509; Rutherford v. Tracy, 48 Mo. 325; Masterson v. Munro, 105 Cal. 431.
“Generally, it will not be presumed that a party granting land intends to retain a long narrow strip next to one of his lines.” W. M. & M. Co. v. Coal Co., 8 W. Va. 406. It is presumed he does not. Idem; Oil Co. v. Caldwell, 35 W. Va. 95, 99; Clayton v. County Court, 58 W. Va. 253. The interest in question here is not a long narrow strip, but it is equally slight, useless to the grantor and inconsistent with general intent and falls under the same rule. The form of the alleged exception is unimportant.

Reversed and New Trial Awarded.